 



Exhibit 10.2
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of March 9, 2006, among: (1) NEXTERA
ENTERPRISES, INC., a Delaware corporation (hereinafter, together with its
successors in title and assigns, called the “Parent Company”); (2) W LAB
ACQUISITION CORP., a Delaware corporation (hereinafter, together with its
successors in title and assigns, called “Borrower”); and (3) the Domestic
Subsidiaries of the Parent Company or of the Borrower from time to time party
hereto (all of the Domestic Subsidiaries of the Parent Company or of the
Borrower from time to time party hereto and bound hereby being hereinafter,
together with their successors in title and assigns, called, collectively, the
“Subsidiary Guarantors”, and, singly, a “Subsidiary Guarantor”); and (4) NEWSTAR
FINANCIAL, INC., as administrative agent and collateral agent for the benefit of
Secured Parties (hereinafter, together with its successors as administrative
agent and collateral agent for the benefit of Secured Parties, called the
“Administrative Agent”). Except as otherwise defined herein, terms used herein
and defined in the Credit Agreement (as that term is defined in Section 1(d)
hereof) shall be used herein as therein defined.
RECITALS:
     A. The Parent Company, the Borrower, the several Lenders from time to time
party thereto, and NewStar Financial, Inc., as the Administrative Agent for the
Lenders, are party to the Credit Agreement, dated as of March 9, 2006, providing
for the making of Credit Extensions to the Borrower, all as contemplated and
provided thereby.
     B. Each Subsidiary Guarantor from time to time party hereto is a direct or
indirect Domestic Subsidiary of the Parent Company or of the Borrower.
     C. It is a condition precedent to the initial Credit Extension made under
the Credit Agreement that each of the Parent Company, the Borrower and the
Subsidiary Guarantors (the Parent Company, the Borrower and the Subsidiary
Guarantors being hereinafter, together with their successors in title and
assigns, called, collectively, the “Guarantors”, and, singly, a “Guarantor”)
shall irrevocably guarantee all of the Obligations of each of the other Loan
Parties under the Loan Documents pursuant to this Guaranty Agreement (as
amended, supplemented or otherwise modified from time to time, “this Guaranty
Agreement”).
     D. Each Guarantor will obtain substantial direct or indirect financial and
other benefits from Credit Extensions made or to be made to the Borrower under
the Credit Agreement and the other Loan Documents, and, accordingly, each
Guarantor desires to enter into this Guaranty Agreement in order to satisfy the
condition precedent described in preceding Recital C and in order to induce
Lenders to make Credit Extensions to the Borrower under the Credit Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the substantial
direct or indirect financial and other benefits accruing to each Guarantor, the
receipt and sufficiency of which are hereby acknowledged, each Guarantor hereby,
jointly and severally, makes the following representations and warranties to the
Administrative Agent for the benefit of Secured

 



--------------------------------------------------------------------------------



 



Parties and hereby, jointly and severally, covenants and agrees with the
Administrative Agent for the benefit of Secured Parties as follows:
     1. (a) Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees to the Administrative Agent for the
benefit of each of the Secured Parties the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of all of the
Guaranteed Obligations (as defined in paragraph (d) of this Section 1),
including, without limitation, any and all Guaranteed Obligations that, but for
any automatic stay under Section 362(a) of the Bankruptcy Code, would otherwise
have become due and payable to any of the Secured Parties upon the terms
contained in any of the Loan Documents evidencing or governing any of such
Guaranteed Obligations.
     (b) If (and on each occasion that) any one or more of the following events
shall at any time occur (each, a “Demand Event”): (i) the Borrower or any of the
other Loan Parties shall fail to pay punctually, when due (after expiry of any
applicable grace period) under any of the Loan Documents, any of the Guaranteed
Obligations; or (ii) any other Event of Default shall occur and be continuing;
then the Administrative Agent may, at any time thereafter during the
continuation of such Event of Default, make written demand upon each of the
Guarantors for payment of all or any part of the unpaid Guaranteed Obligations
(each, a “Payment Demand”) in accordance with the terms of the Credit Agreement.
The Administrative Agent may make Payment Demands upon each of the Guarantors
hereunder at any time and as often as circumstances may require, until all of
the Guaranteed Obligations shall have been paid in full and in cash. Each
Payment Demand given by the Administrative Agent to the Guarantors pursuant to
this paragraph (b) shall: (A) state that it is a demand for payment pursuant to
Section 1(b) of this Agreement; (B) identify the Demand Event that has occurred;
(C) state the total amount of the unpaid Guaranteed Obligations for which demand
is being made in such Payment Demand (the “Total Demand Amount”); and (D) set
forth the Administrative Agent’s wire transfer instructions. In the event that
the Administrative Agent shall give any Payment Demand to any of the Guarantors
pursuant to this paragraph (b), there shall become and be absolutely due and
payable by each Guarantor, and each Guarantor, jointly and severally, hereby
promises to pay to the Administrative Agent, in accordance with the
Administrative Agent’s wire transfer instructions therefor, the Total Demand
Amount stated in such Payment Demand.
     (c) Each Guarantor understands, agrees and confirms that the Secured
Parties may enforce this Agreement against any Guarantor with respect to any or
all of the Guaranteed Obligations of any of the other Loan Parties without
proceeding against any other Guarantor or any other Loan Party, against any
Collateral or any other security for any of the Guaranteed Obligations, or
against any other guarantor under any other guaranty covering all or any portion
of any of the Guaranteed Obligations. This Agreement and the guaranty hereby
made by each of the Guarantors to the Secured Parties pursuant to paragraph (a)
of this Section 1 (herein called, collectively, the “Guaranties” and, singly,
with respect to any single Guarantor, a “Guaranty”) shall constitute a guaranty
of payment and not of collection only.
     (c) As used herein:
     (i) “Guaranteed Obligations” shall have the meaning assigned to the term
“Obligations” in Article 1 of the Credit Agreement.

-2-



--------------------------------------------------------------------------------



 



     (ii) “Credit Agreement” shall mean the Credit Agreement, dated as of
March 9, 2006, among the Parent Company, the Borrower, the several Persons from
time to time party thereto as Lenders thereunder, and the Administrative Agent,
providing for the making of Credit Extensions to the Borrower, as the same may
be amended, supplemented or otherwise modified from time to time.
     2. Additionally, each Guarantor, jointly and severally, and absolutely,
unconditionally and irrevocably, guarantees the immediate payment in full of any
and all of the Guaranteed Obligations of each of the other Loan Parties,
including the Borrower (whether or not any of such Guaranteed Obligations are
then due or payable by any such other Loan Party), upon the occurrence with
respect to such other Loan Party of any of the events specified in paragraph (f)
of Section 8.1 of the Credit Agreement, and each Guarantor absolutely,
unconditionally and irrevocably, and jointly and severally, promises to pay all
of such Guaranteed Obligations to the Secured Parties, or order, on demand, in
lawful money of the United States of America.
     3. The Obligations and other liabilities of each Guarantor to the Secured
Parties hereunder are unlimited and are in addition to, and independent of, any
security or other Collateral for or other guaranties of all or any part of any
of the Guaranteed Obligations, whether executed, delivered or granted by such
Guarantor, any other Guarantor, any other guarantor or any other Person, and the
Obligations and other liabilities of each Guarantor hereunder shall not be
affected or impaired by: (a) any direction as to application of any payment by
the Borrower or any other Loan Party or by any other Person; (b) any other
continuing or other guaranty, undertaking or maximum liability of any guarantor
or of any other Person as to all or any part of the Guaranteed Obligations;
(c) any payment on or any reduction of any such other guaranty or undertaking;
(d) any payment made to any Secured Party on the Guaranteed Obligations which
such Secured Party shall repay to the Borrower or to any other Loan Party in any
Insolvency Proceeding or other legal proceeding; and each Guarantor hereby
irrevocably waives any right to the deferral or modification of any of its
Obligations to the Secured Parties hereunder by reason of any such Insolvency
Proceeding; (e) any action or inaction by any of the Secured Parties of the kind
referred to in Section 6 hereof; or (f) any invalidity, irregularity or
unenforceability of all or any part of any of the Guaranteed Obligations of any
other Loan Party or of any Collateral or other security therefor.
     4. The Obligations of each Guarantor hereunder are independent of the
Obligations of any other Guarantor or any other Loan Party, and a separate
action or actions may be brought and prosecuted against any Guarantor, whether
or not any action is brought against any other Guarantor, any other Loan Party
or any other guarantor of any Loan Party, and whether or not any other
Guarantor, any other Loan Party or any other guarantor of any Loan Party, shall
be joined in any such action or actions. Each Guarantor irrevocably waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its Obligations or other liabilities hereunder or the enforcement
thereof. Any payment by any Loan Party or any other circumstance which operates
to toll any statute of limitations as to any Loan Party shall operate to toll
the statute of limitations as to each Guarantor. The Guaranty of each Guarantor
hereunder is a continuing and irrevocable guaranty, and all of the Guaranteed
Obligations and other liabilities to which the Guaranty of each Guarantor
hereunder applies or may apply in accordance

-3-



--------------------------------------------------------------------------------



 



with the terms hereof shall be conclusively presumed to have been created in
reliance on the Guaranty of each such Guarantor.
     5. Each Guarantor hereby irrevocably waives notice of acceptance of this
Guaranty Agreement and its Guaranty and notice of any Obligations or other
liabilities to which its Guaranty may apply, and also irrevocably waives
promptness, diligence, presentment, demand for payment, protest, notice of
dishonor or nonpayment of any of such Obligations or other liabilities, suit or
the taking of any other action by the Administrative Agent or by any other
Secured Parties against, and any other notice to, any Person liable thereon
(including such Guarantor, any Loan Party or any other guarantor of any Loan
Party).
     6. (a) Each Guarantor hereby irrevocably authorizes the Administrative
Agent for the benefit of the Secured Parties at any time and from time to time,
in each case, without the consent of, or notice to, such Guarantor, without
incurring any responsibility to such Guarantor, and without impairing or
releasing any of the Obligations or other liabilities of such Guarantor under
this Guaranty Agreement, its Guaranty or any of the Collateral Documents, to, in
accordance with the Credit Agreement:
     (i) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, or renew, increase, accelerate or alter, all or
any part of any of the Guaranteed Obligations (including any increase or
decrease in the rates of interest thereon), any Collateral or other security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the Guaranty of each Guarantor herein made shall apply to the Guaranteed
Obligations as so changed, extended, renewed or altered from time to time;
     (ii) take and hold any security or collateral for the payment of all or any
part of any of the Guaranteed Obligations, and/or sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any Property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any part of any of the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof;
     (iii) exercise or refrain from exercising any rights or remedies against
any other Guarantor, any Loan Party or any other guarantor of any Loan Party;
     (iv) settle or compromise all or any part of any of the Guaranteed
Obligations, any Collateral or other security therefor or any liability
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, or subordinate the payment of all or any part thereof to the
payment of any liability of any of the Loan Parties to any of its creditors;
     (v) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any of the Loan Parties to the Secured Parties
regardless of what Guaranteed Obligations of any of the Loan Parties shall then
remain unpaid;
     (vi) release or substitute any one or more endorsers, guarantors,
Guarantors, Loan Parties or any other obligors;

-4-



--------------------------------------------------------------------------------



 



     (vii) consent to or waive any breach of any act, omission or default under
this Guaranty Agreement, any of the other Loan Documents or any of the
Instruments referred to herein or therein, or otherwise amend, modify,
supplement, terminate or cancel any provision of this Guaranty Agreement, any of
the other Loan Documents or any of such other Instruments; and/or
     (viii) take any other action which would, under otherwise Applicable Law,
give rise to a legal or equitable discharge of such Guarantor from its
Obligations or other liabilities under this Guaranty Agreement, its Guaranty or
any of the Collateral Documents.
     (b) The Obligations of each Guarantor under this Guaranty Agreement, its
Guaranty and the Collateral Documents are absolute, unconditional and
irrevocable in every respect and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise impaired or affected by, any of the circumstances or occurrences
described or referred to in paragraph (a) of this Section 6 or in Section 17(a)
of the Pledge Agreement.
     (c) Each Guarantor hereby absolutely, unconditionally and irrevocably
waives, to the extent permitted under Applicable Law, all suretyship and other
similar defenses to the payment and performance by such Guarantor of any of its
Obligations to the Secured Parties under this Agreement, its Guaranty or any of
the Collateral Documents.
     (d) This Guaranty Agreement shall be effective as to, and shall be
enforceable by the Administrative Agent against, each Guarantor from and after
the execution and delivery by such Guarantor of a counterpart of this Guaranty
Agreement. The agreements and Obligations of each Guarantor under this Guaranty
Agreement are separate and independent from, and in addition to, the agreements
and Obligations of each of the other Guarantors and shall be enforceable by the
Administrative Agent against each Guarantor notwithstanding: (i) the failure of
any of the other Guarantors to execute and deliver a counterpart of this
Guaranty Agreement; (ii) the invalidity, unenforceability or inadmissibility in
evidence of this Guaranty Agreement against any one or more of the other
Guarantors; (iii) the release by the Administrative Agent of all or any of the
other Guarantors from all or any part of their Obligations under this Guaranty
Agreement, or the release by the Administrative Agent of all or any part of the
Collateral granted by all or any of the other Guarantors to the Administrative
Agent under any of the Loan Documents; or (iv) any waiver, termination or
cancellation by the Administrative Agent of, or any consent by the
Administrative Agent to any departure from, any of the agreements or Obligations
of any of the other Guarantors hereunder on any occasion or occasions, or any
failure by the Administrative Agent to enforce any of the agreements or
Obligations of any of the other Guarantors hereunder on any occasion or
occasions.
     7. No failure or delay on the part of any Secured Party in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
herein expressly specified are cumulative and not exclusive of any other rights
or remedies which any Secured Party would otherwise have. No notice to or demand
on any

-5-



--------------------------------------------------------------------------------



 



Guarantor in any case shall entitle such Guarantor to any other further notice
or demand in any similar or other circumstances or constitute a waiver of the
rights of any Secured Party to any other or further action in any circumstances
without notice or demand. It is not necessary for any Secured Party to inquire
into the capacity or powers of any Guarantor or of any of the officers,
directors, or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of any of such powers shall be guaranteed hereunder.
     8. All of the Indebtedness and other obligations or liabilities of the
Borrower or of any other Loan Party now or hereafter owing to or held by any
Guarantor is hereby irrevocably subordinated to the Guaranteed Obligations of
the Borrower or of any such other Loan Party to the Secured Parties; and if the
Administrative Agent, while any Event of Default shall be continuing, so
requests at any time or from time to time, all of such Indebtedness of the
Borrower or of any such other Loan Party to such Guarantor shall be collected,
enforced and received by such Guarantor as trustee and in trust for the benefit
of the Secured Parties and shall be paid over to the Administrative Agent for
and on behalf of the Secured Parties on account of the Guaranteed Obligations of
the Borrower or of such other Loan Party to the Secured Parties, but without
affecting or impairing in any manner the Obligations and other liabilities of
such Guarantor under this Guaranty Agreement. Prior to the transfer by any
Guarantor of any promissory note or other Instrument evidencing any of the
Indebtedness of the Borrower or of any such other Loan Party to such Guarantor,
such Guarantor shall mark such note or other Instrument with a legend that the
same is subject to subordination upon the terms contained herein. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Secured Parties that it will not exercise any right of subrogation which it may
at any time otherwise have as a result of this Guaranty Agreement (whether
contractual, under Section 509 of the Bankruptcy Code, or otherwise) until all
of Guaranteed Obligations have been irrevocably paid in full and in cash.
     9. (a) Each Guarantor irrevocably waives any right (except such as shall be
required by Applicable Law and cannot be waived) to require the Administrative
Agent or any of the other Secured Parties to: (i) proceed against the Borrower,
any other Guarantor, any other guarantor of any Loan Party, any other Loan Party
or any other Person; (ii) proceed against or exhaust any Collateral or other
security received from the Borrower, any other Guarantor, any other guarantor of
any Loan Party, any other Loan Party or any other Person; or (iii) pursue any
other remedy available to the Administrative Agent or available to any of the
other Secured Parties. Each Guarantor irrevocably waives any defense based on or
arising out of any defense available to the Borrower, any other Guarantor, any
other guarantor of any Loan Party, any other Loan Party or any other Person,
other than payment in full in cash to the Secured Parties of the Guaranteed
Obligations, including, without limitation, any defense based on or arising out
of the disability of the Borrower, any other Guarantor, any other guarantor of
any Loan Party, any other Loan Party or any other Person, or based on the
unenforceability of any of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower or
of any other Loan Party, other than payment in full to the Secured Parties of
all of the Guaranteed Obligations in cash. The Administrative Agent and the
other Secured Parties may, at their election, foreclose on any Collateral or
other security held by the Administrative Agent, the Collateral Agent or the
other Secured Parties by one or more judicial or nonjudicial sales, whether or
not any aspect of any such sale is commercially reasonable, or exercise any

-6-



--------------------------------------------------------------------------------



 



other right or remedy that the Administrative Agent or any of the other Secured
Parties may have against the Borrower, any other Loan Party or any other Person,
or any Collateral or other security, without affecting or impairing in any way
the liability of any Guarantor under this Guaranty Agreement or any of the
Collateral Documents, except to the extent that the Guaranteed Obligations have
been paid in full in cash. Each Guarantor irrevocably waives any defense arising
out of any such election by the Administrative Agent or any of the other Secured
Parties, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower, any other Loan Party or any other Person, or against any
Collateral or other security.
     (b) Each Guarantor irrevocably waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Guaranty Agreement or any of the Collateral Documents, and notices of
the existence, creation or incurrence of any new or additional Guaranteed
Obligations. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and Property of the Borrower and of
each of the other Loan Parties, and of all other circumstances bearing upon the
risk of nonpayment of any of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
agrees that the Secured Parties shall have no duty to advise any Guarantor of
any information known to any of the Secured Parties regarding any of such
circumstances or risks.
     (c) Until such time as all of the Guaranteed Obligations shall have been
paid in full and in cash to the Administrative Agent for the ratable benefit of
the Secured Parties, each Guarantor hereby agrees that it shall not exercise any
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from the Borrower, any other Guarantor or any other Loan Party which
such Guarantor may at any time otherwise have as a result of this Agreement, its
Guaranty or any of the Collateral Documents or as a result of any payment or
other distribution by such Guarantor under this Guaranty Agreement, its Guaranty
or any of the Collateral Documents, and each Guarantor shall not exercise any
right to enforce any remedies any of the Secured Parties now has or may
hereafter have against any of the other Loan Parties. Each Guarantor waives all
rights to participate in any security or other collateral now or hereafter held
by any of the Secured Parties.
     (d) Each Guarantor acknowledges that, to the extent such Guarantor has or
may have certain rights of subrogation or reimbursement against any other Loan
Party for claims arising out of this Agreement or any of the Collateral
Documents, those rights may be impaired or destroyed if the Administrative Agent
elects to proceed against any real property security of any Loan Party by
non-judicial foreclosure. That impairment or destruction could, under certain
judicial cases and based on equitable principles of estoppel, give rise to a
defense by such Guarantor against its Obligations under this Guaranty Agreement,
its Guaranty or any of the Collateral Documents. Each Guarantor waives that
defense and any others arising from the Lender’s election to pursue non-judicial
foreclosure.
     10. In order to induce the Secured Parties to make Credit Extensions
pursuant to the Credit Agreement and the other Loan Documents, each Guarantor
represents, warrants and covenants that:

-7-



--------------------------------------------------------------------------------



 



     (a) Such Guarantor is duly organized or formed, validly existing and in
good standing under the Applicable Laws of the jurisdiction of its incorporation
or organization, and has the requisite power and authority to own its Property
and to transact the business in which it is engaged and presently proposes to
engage.
     (b) Such Guarantor has the requisite power and authority to execute,
deliver and carry out the terms and provisions of this Guaranty Agreement and
its Guaranty and each of the other Loan Documents to which it is or is to become
a party (all as contemplated by the Credit Agreement) and has taken all
necessary action to authorize the execution, delivery and performance by it of
each of such Loan Documents. Such Guarantor has duly executed and delivered this
Guaranty Agreement and each of the other Loan Documents to which it is a party,
and each of such Loan Documents constitutes the legal, valid and binding
Obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally or
by equitable principles of general applicability or principles of good faith and
fair dealing.
     (c) Neither the execution, delivery or performance by such Guarantor of
this Guaranty Agreement or any other Loan Document to which it is or is to
become a party (all as contemplated by the Credit Agreement), nor compliance by
such Guarantor with the terms and provisions hereof and thereof: (i) will
contravene in any material respect any material provision of any Applicable Law,
or any order, writ, injunction or decree of any court or other Governmental
Authority; (ii) will conflict or be inconsistent with or result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or (other than pursuant to the Collateral Documents) result in
the creation or imposition of (or the obligation to create or impose) any Lien
upon any of the Property of such Guarantor pursuant to the terms of, any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other agreement or other Instrument to which such Guarantor is a party or by
which it or any of its Property is bound or to which it may be subject, or
(iii) will violate any provision of the Governing Documents of such Guarantor.
     (d) No order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any foreign or
domestic Governmental Authority, or any subdivision thereof, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of this Guaranty Agreement or any of the other Loan Documents to
which such Guarantor is or is to become a party (all as contemplated by the
Credit Agreement), or (ii) the legality, validity, binding effect or
enforceability of this Guaranty Agreement or any of other Loan Documents to
which such Guarantor is or is to become a party (all as contemplated by the
Credit Agreement).
     11. Each Guarantor covenants and agrees that, from and after the date
hereof and until all of the Commitments and all of the other obligations of the
Secured Parties to make any extensions of credit to any of the Loan Parties
shall have terminated in full, and all of the Guaranteed Obligations shall have
been paid and performed in full and in cash, each Guarantor

-8-



--------------------------------------------------------------------------------



 



shall perform, observe and comply with each of the covenants contained in
Article 6 or Article 7 of the Credit Agreement to the extent that such covenants
pertain or otherwise relate to such Grantor.
     12. (a) Each of the Guarantors hereby agrees to pay interest to the
Administrative Agent, upon demand by the Administrative Agent upon such
Guarantor from time to time, at an annual interest rate which shall accrue at a
rate equal to two percent (2%) above the Base Rate (as defined in the Credit
Agreement) from time to time in effect, on any and all sums which shall remain
unpaid by such Guarantor under this Guaranty Agreement for more than two
(2) Business Days after such sums shall have first become due and payable to the
Administrative Agent by such Guarantor hereunder.
     (b) Each of the Guarantors hereby further agrees to pay any and all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
or any of the other Secured Parties (including the Attorney Costs for the
Administrative Agent or any of the other Secured Parties) in connection with the
enforcement or protection of its rights or remedies in connection with this
Guaranty Agreement.
     (c) All payments required to be made by each of the Guarantors under this
Guaranty Agreement shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by each of the Guarantors hereunder shall be made
to the Administrative Agent, for the account of the Secured Parties to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.
     (d) Any and all payments by any of the Guarantors to or on account of any
of the Guaranteed Obligations required to be made by the Guarantors hereunder
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided, however, that, if any of the
Guarantors shall be required by any Applicable Law to deduct any Indemnified
Taxes (including any Other Taxes) from any such payments, then: (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this paragraph (d)), each of the Secured Parties receives an amount equal to the
sum it would have received had no such deductions been made; (ii) such Guarantor
shall make such deductions; and (iii) such Guarantor shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
     (e) Notwithstanding anything to the contrary contained in this Guaranty
Agreement, the interest paid or agreed to be paid under this Guaranty Agreement
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (the “Maximum Rate”). If any Secured Party shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans, or, if it exceeds such unpaid principal, refunded
to the Borrower. In determining whether the interest contracted for, charged, or
received by any Secured Party exceeds the Maximum Rate, such Person may, to the
extent permitted by Applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof,

-9-



--------------------------------------------------------------------------------



 



and (iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
under the Credit Agreement.
     (f) With respect to each payment required to be made hereunder or under any
of the Collateral Documents by any Guarantor, each of the Guarantors hereby
irrevocably agrees to be bound by the applicable terms of each of Section 2.10,
Section 2.11, Section 2.12, Section 2.13, Section 3.1, Section 3.4 and
Section 3.5 of the Credit Agreement (as amended and in effect from time to
time), with the same full force and effect, in each case, as if each such
Section was set forth in full in this Agreement and was applicable, not only to
the Obligations of each of the Borrower and the Parent Company, but also to the
Obligations of each of the Guarantors to the Secured Parties.
     13. This Guaranty Agreement shall be binding upon each Guarantor and its
successors in title and assigns and shall inure to the benefit of the Secured
Parties and their successors in title and assigns. Each Secured Party may, in
connection with any assignment or other transfer of all or any part of any of
the Guaranteed Obligations, assign or transfer to the assignee or transferee of
any of such Guaranteed Obligations all or any part of such Secured Party’s
rights hereunder. No such assignment or transfer by any Secured Party shall
impair or affect any of the Obligations of any of the Guarantors hereunder.
     14. Neither this Guaranty Agreement nor any provision hereof may be
changed, waived, discharged or terminated in any manner whatsoever unless in
writing duly signed by the Administrative Agent (with the consent of the
Required Lenders) or, to the extent required by Section 10.1 of the Credit
Agreement, all of the Lenders, and each Guarantor directly and adversely
affected thereby (it being understood that the addition or release (in or whole
or in part) of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released).
     15. Each Guarantor confirms and acknowledges that an executed copy of each
of the Loan Documents has been made available to its principal executive
officers and that such officers are familiar with the contents thereof. Each
Guarantor assumes the responsibility for being and keeping itself informed of
the financial condition of each of the other Loan Parties and all other
circumstances bearing upon the risk of nonpayment of any Indebtedness or
nonperformance of any Guaranteed Obligations of any Loan Party, warrants to the
Secured Parties that it will keep so informed, and agrees that, absent a request
for particular information by any such Guarantor, the Secured Parties shall have
no duty to advise such Guarantor of information known to the Secured Parties
regarding such condition or any such circumstances.
     16. In addition to any other rights or remedies now or hereafter granted by
Applicable Law, and not by way of limitation of any such rights or remedies,
upon the occurrence and during the continuation of any Event of Default, and
regardless of the adequacy of any Collateral, each Secured Party is hereby
authorized at any time or from time to time, without notice to any Guarantor or
to any other Person, any such notice being expressly irrevocably waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Indebtedness at any time owing by such Secured Party to or for the
credit or the account of such Guarantor, against and on account of the
Obligations and other liabilities of such Guarantor to such Secured Party under
this Guaranty Agreement, irrespective of whether or not such

-10-



--------------------------------------------------------------------------------



 



Secured Party shall have made any demand hereunder and although said
Obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured. Each Secured Party acknowledges and agrees that the
provisions of this Section 16 are subject to the sharing provisions set forth in
Section 2.13 of the Credit Agreement.
     17. All notices and other communications hereunder shall be in writing and
shall be delivered or mailed by first class mail, postage prepaid, addressed:
     (a) if to any Guarantor or the Administrative Agent, at such Person’s
address set forth underneath its signature below; and
     (b) if to any Secured Party (other than the Administrative Agent), at such
address as such Secured Party shall have specified in the Credit Agreement or
Specified Swap Agreement;
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
     18. If any claim is ever made upon any of the Secured Parties for the
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations, and any of such Secured Parties repays all
or any part of such amount by reason of (a) any judgment, decree or order of any
court or other Governmental Authority having jurisdiction over such Secured
Party or any of its Property, or (b) any settlement or compromise of any such
claim effected by such Secured Party with any such claimant (including the
Borrower), then, and in any such event, each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding the termination or cancellation of any Note, any
Specified Swap Agreement or any other Instrument evidencing any of the
Guaranteed Obligations or other liabilities of the Borrower or of any other Loan
Party, and such Guarantor shall be and remain liable to such Secured Party
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any of such Secured Parties.
     19. (a) GOVERNING LAW. THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. EACH OF THE GUARANTORS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE

-11-



--------------------------------------------------------------------------------



 



FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY
AGREEMENT OR IN ANY OTHER COLLATERAL DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT AGAINST ANY OF THE GUARANTORS OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER COLLATERAL
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 19. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 17. NOTHING IN THIS
GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
     (e) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AGREEMENT AND THE OTHER COLLATERAL
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     20. In the event of the Disposition of any Guarantor in compliance with the
terms of the Credit Agreement, such Guarantor shall, in connection with such
Disposition, be released

-12-



--------------------------------------------------------------------------------



 



from this Guaranty Agreement by the Administrative Agent, and, if so released,
this Guaranty Agreement shall, as to each such Guarantor, terminate, and have no
further force or effect. As used herein, the term “Disposition” shall mean, in
relation to any Guarantor (herein called the “Affected Subsidiary”), any event
or series of related events (including the Sale or issuance (or series of Sales
or issuances) of Equity Interests of the Affected Subsidiary or of any Person
which is the direct or indirect parent of the Affected Subsidiary, or any
merger, consolidation, recapitalization, reorganization or other transaction or
arrangement) as a result of which: (a) the Parent Company, the Borrower and
their Subsidiaries shall together cease to own or control, whether legally or
beneficially, with power to vote, at least fifty percent (50%) of the voting
Equity Interests of the Affected Subsidiary, or (b) the Affected Subsidiary
shall otherwise cease to be a direct or indirect Subsidiary of the Parent
Company or of the Borrower.
     21. This Guaranty Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when so executed and delivered, shall be an original, but all of which shall
together constitute one and the same Instrument. A set of counterparts executed
by all of the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
     22. It is understood and agreed that any Subsidiary of the Parent Company
or of the Borrower that is required to become a party to and bound by this
Guaranty Agreement pursuant to the Credit Agreement or any of the other Loan
Documents shall automatically (without any action on the part of any party
hereto) become a Guarantor hereunder by executing a counterpart hereof, or
(alternatively) by executing a supplement to this Guaranty Agreement or a
joinder agreement, (in each case) in form and substance reasonably satisfactory
to the Administrative Agent, and (in each case) delivering the same to the
Administrative Agent.
     23. Notwithstanding anything else to the contrary in this Guaranty
Agreement, each of the Secured Parties agrees that this Guaranty Agreement may
be enforced only by the action of the Administrative Agent, in each case, acting
upon the instructions of the Required Lenders, and that no other Secured Parties
shall have any right individually to seek to enforce or to enforce this Guaranty
Agreement or to realize upon any of the Collateral or other security granted or
to be granted by any of the Collateral Documents, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent for
the benefit of the Secured Parties upon the terms of this Guaranty Agreement and
the Collateral Documents. It is understood that the agreement of the Secured
Parties contained in this Section 23 is among and solely for the benefit of the
Secured Parties and that, if the Required Lenders so agree (without requiring
the consent of any Guarantor), this Guaranty may be directly enforced by any
Secured Party.
     24. Each Guarantor hereby confirms and acknowledges that it is its
intention that this Guaranty Agreement, its Guaranty and the Collateral
Documents not constitute a fraudulent transfer or fraudulent conveyance for
purposes of any bankruptcy, insolvency or other similar Applicable Law, the
Uniform Fraudulent Conveyance Act or any similar Federal, state of foreign law.
To effectuate the foregoing intention, each Guarantor hereby irrevocably agrees
that the Guaranteed Obligations shall be limited to the maximum amount as will,
after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that

-13-



--------------------------------------------------------------------------------



 



are relevant under such laws, result in the Guaranteed Obligations of such
Guarantor in respect of such maximum amount not constituting a fraudulent
transfer or fraudulent conveyance.
     25. EACH GUARANTOR WARRANTS AND AGREES THAT EACH OF THE WAIVERS SET FORTH
IN THIS GUARANTY AGREEMENT IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES AND THAT IF ANY OF SUCH WAIVERS ARE DETERMINED TO BE CONTRARY TO
ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS SHALL BE EFFECTIVE ONLY TO THE
MAXIMUM EXTENT PERMITTED BY LAW.
     26. This Guaranty Agreement, including, without limitation, the
representations, warranties and covenants contained herein, shall become
effective on and as of the date hereof when the Administrative Agent, the Parent
Company and the Borrower shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile transmission) the same to the Administrative Agent. Except as provided
herein, this Guaranty Agreement, and all of the Obligations hereunder of each
Guarantor from time to time party hereto, shall be irrevocable and shall not be
subject to revocation or termination by any Guarantor at any time with respect
to any of the Guaranteed Obligations, whether such Guaranteed Obligations are
existing at such time or are incurred, created or arise at any time or times
thereafter.
     27. Delivery of the signature pages to this Agreement by facsimile shall be
as effective as delivery of manually executed counterparts of this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]
***Signature pages to Guaranty Agreement follow***

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this GUARANTY
AGREEMENT to be executed and delivered as of the date first above written.

            The Parent Company:

NEXTERA ENTERPRISES, INC.
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   President and CEO     

            The Borrower:

W LAB ACQUISITION CORP.
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   CEO          Address of Guarantors:

c/o Nextera Enterprises, Inc.
One Exeter Plaza
699 Boylston Street, 3rd Floor
Boston, MA 02116

Attention: Michael Muldowney

Telephone: (617) 262-0055
Facsimile: (617) 262-7105         With copy to:

Maron & Sandler
1250 Fourth Street, Suite 550
Santa Monica, CA 90401

Facsimile: (310) 570-4901

Attention: Richard V. Sandler, Esq.  

**Signature page to Guaranty Agreement**
***Signature page to Guaranty Agreement follows***

-15-



--------------------------------------------------------------------------------



 



            The Administrative Agent:       NEWSTAR FINANCIAL, INC.
as Administrative Agent
      By:   /s/ Mark D. Cordes         Name:   Mark D. Cordes        Title:  
Managing Director          Address of Administrative Agent:

NewStar Financial, Inc.
500 Boylston Street
Suite 1600
Boston, Massachusetts 02116


Attention: Mark D. Cordes,
Managing Director
Facsimile: 617-848-2510
Telephone: 617-848-4300  

**Signature page to Guaranty Agreement**

-16-



--------------------------------------------------------------------------------



 



ANNEX A
LIST OF SUBSIDIARY GUARANTORS

              Jurisdiction   Company   and Type  
None.
    
 
    
 
    
 
    
 
    
 
    

 